IN THE SUPREME COURT, STATE OF WYOMING

                                     2017 WY 20
                                                             October Term, A.D. 2016

                                                                   March 1, 2017

BOARD OF PROFESSIONAL
RESPONSIBILITY, WYOMING
STATE BAR,

Petitioner,
                                                 D-16-0003
v.

J. CRAIG ABRAHAM, WSB # 6-3436,

Respondent.



     ORDER REINSTATING ATTORNEY TO THE PRACTICE OF LAW

[¶1] This matter came before the Court upon a “Report and Recommendation for
Attorney’s Reinstatement,” filed herein February 17, 2017, by the Board of Professional
Responsibility for the Wyoming State Bar. On June 29, 2016, this Court entered an
“Order of Suspension with Probation,” which suspended (with probation) Respondent
from the practice of law for a period of six months. Board of Professional Responsibility
v. Abraham, 2016 WY 66, 376 P.3d 483 (Wyo. 2016). Respondent subsequently applied
for reinstatement to the practice of law, pursuant to Rule 9(c)(7) of the Wyoming Rules
of Disciplinary Procedure. Now, after a careful review of the Board of Professional
Responsibility’s Report and Recommendation for Attorney’s Reinstatement and the file,
this Court finds that the Report and Recommendation should be approved, confirmed,
and adopted by the Court; and that the Respondent, J. Craig Abraham, should be fully
reinstated to the practice of law. It is, therefore,

[¶2] ADJUDGED AND ORDERED that the Board of Professional Responsibility’s
Report and Recommendation for Attorney’s Reinstatement, which is attached hereto and
incorporated herein, shall be, and the same hereby is, approved, confirmed, and adopted
by this Court; and it is further
[¶3] ADJUDGED AND ORDERED that the Respondent, J. Craig Abraham, be, and
hereby is, fully reinstated to the practice of law in Wyoming, effective immediately; and
it is further

[¶4] ORDERED that, pursuant to Rule 9(b) of the Wyoming Rules of Disciplinary
Procedure, this Order Reinstating Attorney to the Practice of Law, along with the
incorporated Report and Recommendation for Attorney’s Reinstatement, shall be
published in the Wyoming Reporter and the Pacific Reporter; and it is further

[¶5] ORDERED that the Clerk of this Court shall docket this Order Reinstating
Attorney to the Practice of Law, along with the incorporated Report and
Recommendation for Attorney’s Reinstatement, as a matter coming regularly before this
Court as a public record; and it is further

[¶6] ORDERED that the Clerk of this Court transmit a copy of this Order Reinstating
Attorney to the Practice of Law to the members of the Board of Professional
Responsibility and to the clerks of the appropriate courts of the State of Wyoming.

[¶7]   DATED this 1st day of March, 2017.

                                               BY THE COURT:

                                               /s/

                                               E. JAMES BURKE
                                               Chief Justice
                            BEFORE THE SUPREME COURT

                                   STATE OF WYOMING                            IN THE SUPREME COURT
                                                                                 STATE OF WYOMING
                                                                                       FILED


In the matter of                                                                    FEB 1 7 2017
J. CRAIG ABRAHAM,
WSB No. 6-3436,                                                                 CAROL TFiyPSON,CLERK
                                                                                          \ --
                                                     Docket No. D-16-0003           by CHIEF DEPUTY
               Respondent.



                         REPORT AND RECOMMENDATION
                        FOR ATTORNEY'S REINSTATEMENT


       THIS MATTER came before the Board of Professional Responsibility on the 14th day of

February, 2017, for consideration of Respondent's Application for Reinstatement submitted pur-

suant to Rule 9(c)(7) of the Wyoming Rules of Disciplinary Procedure, and the Board having

reviewed the Application, the accompanying Affidavit of Respondent and being fully advised in

the prernises, REPORTS and RECOMMENDS as follows:

       1.      Applicant is the subject of an Order of Suspension with Probation issued by the

Court on June 29,2016, which ordered that, effective immediately, J. Craig Abraham is

suspended from the practice oflaw for six months, with that suspension stayed in favor of six

months of probation.

       2.     On January 6,2017, Respondent filed an Application for Reinstatement and sup-

porting Affidavit in the form required by Rule 9(c)(7).

       3.     Bar Counsel has no objection to Respondent's reinstatement.

       NOW, WHEREFORE, the Board of Professional Responsibility recommends that Re-

spondent be reinstated to the practice oflaw.
DATED this   13— day ofFebruary, 2017.




                                    _
                              JudA,k.W. Studer, Chair
                              Board ofProfessional Responsibility
                              Wyoming State Bar




                                2